      Case 1:20-mc-00211-GBD-SDA Document 80 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/13/2020
 IN RE: APPLICATION OF ATVOS
 AGROINDUSTRIAL INVESTIMENTOS S.A.                                 1:20-MC-00211 (GBD) (SDA)
 UNDER 28 U.S.C. § 1782 TO TAKE
 DISCOVERY FROM BANCO BILBAO                                       ORDER
 VIZCAYA ARGENTARIA, S.A., INTESA
 SANPAOLO S.P.A., NEW YORK BRANCH,
 LONE STAR GLOBAL ACQUISITIONS, LTD,
 LONE STAR GLOBAL ACQUISITIONS, LLC,
 LONE     STAR      NORTH     AMERICA
 ACQUISITIONS, L.P., LONE STAR GLOBAL
 ACQUISITIONS (NY), LLC, LONE STAR
 NORTH AMERICA ACQUISITIONS, LLC,
 LSF10 BRAZIL U.S. HOLDINGS, LLC, MUFG
 BANK, LTD., NATIXIS S.A., NEW YORK
 BRANCH, AND SUMITOMO MITSUI
 BANKING CORPORATION


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that the parties shall file a Joint Letter on Friday, August 21, 2020, no

later than 4:00 p.m. EST, setting forth any developments as of that date that are not yet part of

the record in this case. The Court will hold oral argument on the pending motions (ECF Nos. 53,

55, 64, 73) via telephone on Monday, August 24, 2020 at 10:30 a.m. EST. The parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              August 13, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
